AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1of1


                                         UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                     JUDGMENT IN A CRIMINAL CASE
                                                                            (For Offenses Committed On or After November 1, 1987)
                                          v.

                               Alberto Garcia-Gonzalez                      Case Number: 3: l 9-mj-22339

                                                                            James Michael Chavez
                                                                            Defendaiu-:.s-'.Afle,Rff!¥--


REGISTRATION NO. 85722298

THE DEFENDANT:
                                                                                                    JUN l 1 2019
 IZI pleaded guilty to count(s) 1 of Complaint
                                               ---------------;-------------+-~

 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), w

Title & Section                         Nature of Offense                                                     Count Number(s)
8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                           1

 D The defendant has been found not guilty on count(s)
                                                                         ------------------~
 D Count(s)                                                                  dismissed on the motion of the United States.
                           -----------------~



                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                    jq   TIME SERVED                     D _ _ _ _ _ _ _ _ _ _ days

 IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Tuesday, June 11, 2019
                                                                          Date of I position of Sentence
                      ,,../~                                                                                 ./
              ,,. /
          /
Received"'/,
                      -
                      DUS-
                         M -------                                        H   ORAB~E ROBERT N. BLOCK
                                                                          UNITED STATES MAGISTRATE JUDGE



Marshal's Copy                                                                                                           3: l 9-mj-22339
